UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1479


RICHARD ASARE,

                 Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 21, 2016               Decided:   November 23, 2016


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gerald Karikari, KARIKARI & ASSOCIATES, P.C., New York, New
York, for Petitioner. Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,    Cindy S. Ferrier, Assistant
Director, Song E. Park, Senior Litigation Counsel, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Richard Asare, a native and citizen of Ghana, petitions for

review of an order of the Board of Immigration Appeals (Board)

denying Asare’s motion to reconsider its decision upholding the

Immigration Judge’s denial of his motion for a continuance.                 We

have reviewed the administrative record and Asare’s claims, and

find them to be without merit.             We accordingly find no abuse of

discretion    in   the   denial   of    reconsideration,    see   Narine    v.

Holder, 559 F.3d 246, 249 (4th Cir. 2009), and deny the petition

for review for the reasons stated by the Board.             See In re Asare

(B.I.A. Mar. 31, 2016).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court     and   argument   would   not   aid   the

decisional process.

                                                            PETITION DENIED




                                       2